     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                     ) Case No.: 2:17-cv-02165-DMC
     ROBERTA NUESTRO LAUSER                            )
13                                                     )
                       Plaintiff,                      ) STIPULATION AND ORDER FOR AN
14                                                     ) EXTENSION OF TIME
            v.                                         )
15   NANCY A. BERRYHILL,                               )
     Acting Commissioner of Social Security,           )
16                                                     )
                                                       )
17                     Defendant.                      )
                                                       )
18
19
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
20
     counsel of record, that the time for responding to Plaintiff’s Complaint will be extended by 31
21
     days, from February 15, 2019 until March 18, 2019.
22
              This is Defendant’s first request for an extension of time to respond to Plaintiff’s motion
23
     for summary judgment. Defendant respectfully requests this additional time because additional
24
     time is needed to determine the defensibility of the case, and, if necessary, prepare an opposition.
25
              The parties further stipulate that the briefing schedule shall be modified accordingly:
26       •    Defendant shall file an opposition to Plaintiff’s motion for summary judgment, on or
27            before March 18, 2019.
         •    Appellant's reply brief shall be filed with the court and served on respondent within
28            twenty (21) days after service of Defendant’s opposition, on or before April 8, 2019.


     Stip. & Prop. Order for Ext.; 2:17-cv-02165-DMC   1
 1
 2
                                                        Respectfully submitted,
 3
 4   Dated: February 13, 2019                           /s/ Patricia L. McCabe*
                                                        (*as authorized via e-mail on 2/13/19)
 5                                                      PATRICIA L. McCABE
                                                        Attorney for Plaintiff
 6
 7
     Dated: February 13, 2019                           McGREGOR W. SCOTT
 8                                                      United States Attorney
 9                                                      DEBORAH LEE STACHEL
                                                        Acting Regional Chief Counsel, Region IX
10                                                      Social Security Administration
11                                                By:   /s/ Marcelo Illarmo
12                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
13
                                                        Attorneys for Defendant
14
15
16
17
18
                                                        ORDER
19
20
     APPROVED AND SO ORDERED:
21
22   Dated: February 14, 2019
                                                               ____________________________________
23                                                             DENNIS M. COTA
                                                               UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     Stip. & Prop. Order for Ext.; 2:17-cv-02165-DMC       2
